PER CURIAM.
A trustee in bankruptcy has petitioned this court for allowance of an appeal from an order of the District Court which reversed an order of a referee in bankruptcy whereby a claim of $2,273.83 was allowed in the amount of $427.57 and, as to the balance thereof ($1,846.26), was rejected. The court remanded the case to the referee with directions to determine the amount of the claim, thus making it possible for the referee, upon such remand, to allow the full amount claimed.
The petition states, erroneously, that the proposed appeal involves less than $500. Actually, it involves $1,846.26, being the difference between the amount claimed and the amount heretofore allowed. Since it involves over $500, the proposed appeal is not allowable by this court. Bankruptcy Act, § 24, 52 Stat. 854, 11 U.S.C.A. § 47.
Petition denied.